   Case 17-15657-JNP              Doc 78     Filed 09/10/19 Entered 09/10/19 09:27:13               Desc
                                                 Page 1 of 3




                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW JERSEY
                                     CAMDEN VICINAGE DIVISION

In re:                                                           Case No. 17-15657-JNP
         MARY ELIZABETH B. CIARLANTE

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

         Isabel C. Balboa, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/22/2017.

         2) The plan was confirmed on 05/17/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

        4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/19/2019, 08/16/2019.

         5) The case was Dismissed on 09/05/2019.

         6) Number of months from filing to last payment: 26.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $12,125.90.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-15657-JNP               Doc 78        Filed 09/10/19 Entered 09/10/19 09:27:13                           Desc
                                                    Page 2 of 3



Receipts:

           Total paid by or on behalf of the debtor                     $13,440.10
           Less amount refunded to debtor                                    $0.00

NET RECEIPTS:                                                                                                  $13,440.10



Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,441.65
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                               $1,070.13
     Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                               $5,511.78

Attorney fees paid and disclosed by debtor:                            $527.00



Scheduled Creditors:
Creditor                                                Claim         Claim           Claim        Principal         Int.
Name                                    Class         Scheduled      Asserted        Allowed         Paid            Paid
APEX ASSET MANAGEMENT, LLC          Unsecured               120.00      1,012.00        1,012.00           0.00             0.00
APEX ASSET MANAGEMENT, LLC          Unsecured               253.00        325.33          325.33           0.00             0.00
CAMDEN COUNTY MUA                   Secured                    NA         135.37          135.37          38.65             0.00
CONVERGENT HEATHCARE RECOVE         Unsecured               132.00           NA              NA            0.00             0.00
DEPARTMENT OF THE TREASURY          Priority                   NA            NA              NA            0.00             0.00
EMERGENCY PHYSICIAN ASSOCIATE       Unsecured                  NA         109.60          109.60           0.00             0.00
EQUIFAX CREDIT INFORMATION SER      Unsecured                  NA            NA              NA            0.00             0.00
EXPERIAN                            Unsecured                  NA            NA              NA            0.00             0.00
FIRST FEDERAL CREDIT & COLLECTI     Unsecured                42.00           NA              NA            0.00             0.00
FIRST SAVINGS CREDIT CARD           Unsecured               830.00           NA              NA            0.00             0.00
JEFFERSON CAPITAL SYSTEMS, LLC      Unsecured             2,146.00      2,146.94        2,146.94           0.00             0.00
JPMORGAN CHASE BANK, N.A.           Secured              15,104.00     14,570.13           48.24          13.77             0.00
MERRICK BANK                        Unsecured               696.00        669.36          669.36           0.00             0.00
MIDLAND FUNDING, LLC                Unsecured             1,072.00      1,108.72        1,108.72           0.00             0.00
PORTFOLIO RECOVERY ASSOCIATES       Unsecured               289.00           NA              NA            0.00             0.00
PORTFOLIO RECOVERY ASSOCIATES       Unsecured                  NA         190.44          190.44           0.00             0.00
QUANTUM3 GROUP, LLC                 Unsecured               476.00        456.53          456.53           0.00             0.00
REMEX, INC.                         Unsecured               106.00           NA              NA            0.00             0.00
STATE OF NEW JERSEY                 Unsecured                  NA         278.52          278.52           0.00             0.00
TOWNSHIP OF CHERRY HILL             Priority                   NA            NA              NA            0.00             0.00
TRANSUNION, LLC                     Unsecured                  NA            NA              NA            0.00             0.00
WELLS FARGO BANK, N.A.              Secured             282,416.86    293,928.37       18,524.63       5,291.03             0.00
WELLS FARGO BANK, N.A.              Secured                    NA       6,115.56        6,115.56       1,746.72             0.00
WELLS FARGO BANK, N.A.              Secured                    NA       9,239.23        9,239.23         838.15             0.00
WELLS FARGO BANK, N.A.              Secured              23,984.00     23,801.15            0.00           0.00             0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-15657-JNP               Doc 78       Filed 09/10/19 Entered 09/10/19 09:27:13                       Desc
                                                   Page 3 of 3



 Summary of Disbursements to Creditors:
                                                                      Claim             Principal             Interest
                                                                    Allowed                 Paid                 Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00                $0.00               $0.00
        Mortgage Arrearage                                       $33,879.42            $7,875.90               $0.00
        Debt Secured by Vehicle                                      $48.24               $13.77               $0.00
        All Other Secured                                           $135.37               $38.65               $0.00
 TOTAL SECURED:                                                  $34,063.03            $7,928.32               $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                                    $0.00                $0.00              $0.00
         Domestic Support Ongoing                                      $0.00                $0.00              $0.00
         All Other Priority                                            $0.00                $0.00              $0.00
 TOTAL PRIORITY:                                                       $0.00                $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                                      $6,297.44                 $0.00              $0.00



 Disbursements:

          Expenses of Administration                                     $5,511.78
          Disbursements to Creditors                                     $7,928.32

 TOTAL DISBURSEMENTS :                                                                                 $13,440.10



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 09/10/2019                                  By: /s/ Isabel C. Balboa
                                                                                  Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
